Citation Nr: 9905250	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.  


REMAND

A preliminary review of the record reflects that a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, dated in November 1997, 
indicates that at that time, the appellant stated that he had 
received medical treatment for PTSD and alcohol abuse from 
the VA Medical Center (VAMC) in Salt Lake City, from June to 
July 1988, and also from the Hill Air Force Base in Utah in 
the late 1980's to the early 1990's.  The evidence of record 
reflects that in February 1998, the RO received outpatient 
and inpatient treatment records form the Salt Lake City VAMC, 
from April to July 1988.  However, in regards to the 
treatment records from the Hill Air Force Base, the Board 
notes that a correspondence from the RO to the base, dated in 
June 1998, shows that at that time, the RO requested that the 
base send copies of any medical records from the late 1980's 
to the early 1990's which pertained to the appellant's 
treatment.  The Board observes that the information of record 
does not reflect a reply from the Hill Air Force Base.

In light of the above, the Board notes that the information 
of record does not indicate if the RO has ever made an 
additional request for the records from the Hill Air Force 
Base.  As additional action by the RO may be fruitful in 
either obtaining such records, or providing documentation 
that the medical records are not available, the Board 
determines that further development in this regard is 
warranted.  See Dixon v. Derwinski, 3 Vet. App. 261, 263-64 
(1992).  

That notwithstanding, the VA has an obligation under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise the 
appellant of the evidence necessary to complete his 
application for VA benefits based on service connection for 
an acquired psychiatric disorder, to include PTSD.  The Board 
notes that service connection for PTSD requires the presence 
of three elements: (1) a current clear diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); see also 38 C.F.R. § 3.304(f) (1998).  
With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy." 38 U.S.C.A. § 1154(b) (West 1991).  See 
also 38 U.S.C.A. § 1110 (West 1991).  

In light of the above, the appellant is hereby notified that 
a preliminary review of the claims file indicates that the 
"evidence necessary to complete his application" for 
service connection for an acquired psychiatric disorder is 
competent medical evidence of a current diagnosis of a 
psychiatric disability, including PTSD, which can be related 
to his period of active duty service.  Once the development 
is completed, the record must again be reviewed to determine 
whether the appellant's claim is ultimately well grounded.  
Accordingly, the appellant is advised that, unless the 
development directed herein coincidentally provides evidence 
on the theory of entitlement to service connection for 
acquired psychiatric disorder, to include PTSD, he still 
remains under an obligation to provide such evidence.  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, the 
Board concludes that it is necessary to return the case to 
the RO for further development of the record.  Accordingly, 
the case is REMANDED for the following actions:  

1.  With any necessary authorization from 
the appellant, the RO should once again 
contact the Hill Air Force Base in Utah 
and request that they send copies of any 
medical records which pertained to the 
appellant's treatment for a psychiatric 
disorder, to include PTSD, in the late 
1980's to the early 1990's.  If the 
search for the above records has negative 
results, documentation to that effect 
should be placed in the claims folder.  

2.  After completion of the above noted 
development, the appellant should be 
given a full opportunity to supplement 
the record, if desired.  Thereafter, 
after undertaking any additional 
development deemed appropriate, to 
include a VA psychiatric evaluation if 
necessary, the RO should readjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the 
determination remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this remand is to obtain additional development and to 
ensure due process of law.  The Board does not intimate any 
factual or legal conclusions as to the ultimate outcome.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 4 -


